PER CURIAM.
Valencia Simpson appeals a departure sentence imposed after revocation of probation. The reason given for the departure was multiple violations of probation. The trial court departed for this reason before the supreme court rendered it an invalid reason for departure in Williams v. State, 594 So.2d 273 (Fla.1992). Accordingly, we reverse Ms. Simpson’s sentence and remand for resentencing in accordance with Williams, which “sentence may be successively bumped to one higher cell for each violation.” Id. at 275 and n. 3. On remand, the judge may not depart into one of the permitted ranges, because the offenses were committed before the effective date of the amendment allowing permitted ranges, July 1, 1988. See Watts v. State, 580 So.2d 899 (Fla. 2d DCA1991).
PARKER, A.C.J., and ALTENBERND and BLUE, JJ., concur.